1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
7                              CENTRAL DISTRICT OF CALIFORNIA
8
     KAREN EASTWOOD,                          )   Case No.: 5:17-cv-00918-SP
9                                             )
                                              )   ORDER AWARDING EQUAL
10                Plaintiff,                  )   ACCESS TO JUSTICE ACT
                                              )   ATTORNEY FEES AND EXPENSES
11       vs.                                  )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW M. SAUL,                          )   AND COSTS PURSUANT TO 28
12   Commissioner of Social Security,         )
                                              )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14
                                              )
15
16
           Based upon the parties’ Stipulation for the Award and Payment of Equal
17
     Access to Justice Act Fees, Costs, and Expenses:
18
           IT IS ORDERED that fees and expenses in the amount of $2,000.00 as
19
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20
     awarded subject to the terms of the Stipulation.
21
22   DATE: July 3, 2019
23
24                                ___________________________________
                                        THE HONORABLE SHERI PYM
25                                 UNITED STATES MAGISTRATE JUDGE
26

                                              -1-
               Respectfully submitted,
1
     LAW OFFICES OF LAWRENCE D. ROHLFING
2
                   /s/ Cyrus Safa
3          _________________________
                     Cyrus Safa
4       Attorney for plaintiff Karen Eastwood
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                         -2-
